4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 2 and 4-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 2 and 4-8, the prior art of record does not teach a display device comprising: a first substrate; a first insulating layer over the first substrate; a second insulating layer over the first insulating layer; a semiconductor layer comprising a channel formation region over the second insulating layer; a third insulating layer over the semiconductor layer; a fourth insulating layer over the third insulating layer; a bonding layer over the fourth insulating layer; and a second substrate over the bonding layer, wherein an end portion of the third insulating layer is in contact with the fourth insulating layer, [[and]] wherein an end portion of the second insulating layer is in contact with the fourth insulating layer, and wherein the semiconductor layer and the bonding layer overlap with each other with the third insulating layer and the fourth insulating layer provided therebetween.
Regarding claims 9 and 11-15, the prior art of record does not teach A display device comprising: a first substrate; a first insulating layer over the first substrate; a second insulating layer over the first insulating layer; a semiconductor layer comprising a channel formation region over the second insulating layer; a third insulating layer over the semiconductor layer; a fourth insulating layer over the third insulating layer; a bonding layer over the fourth insulating layer; and a second substrate over the bonding layer, wherein an end portion of the third insulating layer is in contact with the fourth insulating layer, wherein an end portion of the second insulating layer is in contact with the fourth insulating layer, 
Tsuchiya as previously cited does teach a display device comprising: a first substrate; a first insulating layer over the first substrate; a second insulating layer over the first insulating layer; a semiconductor layer comprising a channel formation region over the second insulating layer; 3a third insulating layer over the semiconductor layer; a fourth insulating layer over the third insulating layer; a bonding layer over the fourth insulating layer; and a second substrate over the bonding layer, wherein an end portion of the third insulating layer is in contact with the fourth insulating layer, wherein an end portion of the second insulating layer is in contact with the fourth insulating layer, wherein a top surface of the first insulating layer is in contact with the fourth insulating layer, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871